DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-160347 was received on 23 September 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 28 August 2020 and 12 January 2021 have been considered by the examiner.

Drawings
The drawings filed on 28 August 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (US PGPub 2016/0347092 A1), hereinafter Kurata, in view of Ishizaki et al. (US PGPub 2020/0290359 A1), hereinafter Ishizaki.
With regard to Claim 1, Kurata discloses an inkjet printing apparatus (¶0002) comprising a platen (Figs. 4-6; platen 9; ¶0062) having a support surface that supports a print medium to be printed by a printing unit configured to perform printing by ejecting ink (¶0062, 0064, Fig. 2; ¶0066-0068), 
wherein the platen (9) includes an ink receiving portion (31A; ¶0069-0074; Figs. 4-7) that is provided away from the support surface by a predetermined distance in an ejection (Figs. 4-12; ¶0066-0074).
Kurata discloses the ink receiving portion receiving the ejected ink (¶0069-0074; 0120-0121), but does not explicitly disclose the ink receiving portion has a lattice shape provided with a plurality of receiving members that receive the ejected ink and a plurality of through-holes that are formed adjacent to the receiving members.
The secondary reference of Ishizaki discloses a lattice shape provided with a plurality of receiving members (¶0038; 0041; liquid collecting plate 34 having lattice-like shape; Figs. 4-5) that receive the ejected ink and a plurality of through-holes (Figs. 4-5; ¶0041, liquid grooves 34a) that are formed adjacent to the receiving members (liquid collecting plate 34; Figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lattice shaped ink receiving member of Ishizaki, with the inkjet printing apparatus of Kurata, in order to provide a path for the liquid, as taught by Ishizaki (¶0038). 

With regard to Claim 2, Kurata further discloses wherein the ink receiving portion (31A) receives the ink ejected to outside of the print medium by the printing unit (¶0069-0074; 0120-0121).

With regard to Claim 3, Kurata further discloses wherein each of the receiving members (31A/31B) is formed such that a cross-sectional shape in the ejection direction is polygonal (Figs. 5-7, multiple sides), and has a tilted surface that receives the ejected ink and that is tilted with respect to the support surface (¶0078; Fig. 7; tiled surface as shown with locking claw 38; ¶0107; tilted surface 13a).

With regard to Claim 4, Kurata further discloses wherein, in each of the receiving members, an angle formed between the tilted surface and a connection surface connected to the tilted surface is an obtuse angle (Fig. 7; angle formed between tilted surface of 31A and connection surface greater than 90 degrees as shown).

With regard to Claim 12, Kurata further discloses wherein the platen (9) includes an ink flow portion that receives the ink having passed the through-holes of the ink receiving portion and an ink guide hole that is connected to the ink flow portion (Fig. 7; 31a to 31f via ink guide hole having ink absorber 35, ¶0078).

With regard to Claim 14, Kurata further discloses wherein the platen (9) includes an opening portion to which the ink having passed the ink guide hole is guided (Fig. 7; 31a to 31f via ink guide hole having ink absorber 35, ¶0078).

With regard to Claim 15, Kurata further discloses wherein the ink receiving portion is provided at each of a plurality of portions of the platen in a width direction of the print medium (Figs. 1-3; 31A). 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata, in view of Ishizaki, and further in view of Fima et al. (US Patent 9,878,549 B1), hereinafter Fima.
With regard to Claim 5, Kurata-Ishizaki do not explicitly disclose wherein surfaces of the receiving members are hydrophilic surfaces or water-repellent surfaces.
The tertiary reference of Fima discloses hydrophilic surface to receive ink.
Fima, with the combination of Kurata-Ishizaki, in order to facilitate beading, i. forming droplets of the ink on the surface to assist in drainage and flow, as taught by Fima (Col. 9, Lines 20-26).

With regard to Claim 13, Kurata-Ishizaki does not explicitly disclose wherein a surface of the ink flow portion is a hydrophilic surface or a water repellent surface.
The tertiary reference of Fima discloses hydrophilic surface to receive ink.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hydrophilic surface of Fima, with the combination of Kurata-Ishizaki, in order to facilitate beading of the ink forming droplets of the ink on the surface to assist in drainage and flow, as taught by Fima (Col. 9, Lines 20-26).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata, in view of Ishizaki, and further in view of Nie et al. (US PGPub 2018/0353888 A1), hereinafter Nie.
With regard to Claim 6, Kurata-Ishizaki does not explicitly disclose wherein each of the through- holes has a hexagonal shape.
The tertiary reference of Nie discloses wherein each of the through- holes has a hexagonal shape (Figs. 1-3; ¶0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hexagonal shape of Nie, with the combination of Kurata-Ishizaki, in order to facilitate seamless splicing of adjacent units, as taught by Nie (¶0044). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata, in view of Ishizaki, and further in view of Hiramatsu et al. (US Patent 6,464,328 A1), hereinafter Hiramatsu.

With regard to Claim 8, Kurata-Ishizaki does not explicitly disclose wherein the receiving members adjacent to each other are provided at different positions in the ejection direction and three-dimensionally intersect each other.
The tertiary reference of Hiramatsu discloses wherein the receiving members (honeycomb filter portions of honeycomb filters 171 and 172; Figs. 6-7) adjacent to each other are provided at different positions in the ejection direction and three-dimensionally intersect each other (Figs. 5-7; Col. 4, Line 57 to Col. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving members of Hiramatsu, with the combination of Kurata-Ishizaki, in order to collect ink of smaller diameter as possible, as taught by Hiramatsu (Col. 11, Lines 1-8).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata, in view of Kamp (US PGPub 2016/0263498 A1).
With regard to Claim 9, Kurata discloses an inkjet printing apparatus (¶0002) comprising a platen (Figs. 4-6; platen 9; ¶0062) having a support surface that supports a print medium to be printed by a printing unit configured to perform printing by ejecting ink (¶0062, 0064, Fig. 2; ¶0066-0068), wherein the platen (9) includes an ink receiving portion (31A; ¶0069-0074; Figs. 4-7) that is provided away from the support surface by a predetermined distance in an ejection direction of the ink by the printing unit and that receives the ink ejected from the printing unit (Figs. 4-12; ¶0066-0074).
Kurata does not explicitly disclose wherein the ink receiving portion is a portion in which a plurality of pillar bodies are arranged.
The secondary reference of Kamp discloses a liquid receiving portion is a portion in which a plurality of pillar bodies are arranged (Figs. 3, 8; filter bodies 3; claim 1; ¶0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pillar members of Kamp, with the ink receiving portion of Kurata, in order to diffuse the liquid through the filter openings while maintaining sufficient pressure to enter into the filter elements while preventing excess pressure on the filter elements and even distribution of fluid is obtained, as taught by Kamp (¶0030).

With regard to Claim 10, Kurata further discloses wherein the ink receiving portion (31A) receives the ink ejected to outside of the print medium by the printing unit (¶0069-0074; 0120-0121).

With regard to Claim 11, Kurata does not explicitly disclose wherein the pillar bodies are cylinders.
The secondary reference of Kamp discloses wherein the pillar bodies are cylinders (Figs. 3, 8; filter bodies 3; claim 1; ¶0030).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 7 is that applicant’s claimed invention includes an inkjet printing apparatus wherein an outer periphery of each of the through-holes is partially absent.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A RICHMOND/               Primary Examiner, Art Unit 2853